

	

		II 

		109th CONGRESS

		1st Session

		S. 143

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Dayton introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To ensure that Members of Congress do not

		  receive better prescription drug benefits than medicare

		  beneficiaries.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Taste of Our Own Medicine Act of

			 2005.

		

			2.

			Limitation on prescription drug benefits of Members of

			 Congress

			

				(a)

				Limitation on benefits

				Notwithstanding any other

			 provision of law, the actuarial value of the prescription drug benefits of any

			 Member of Congress enrolled in a health benefits plan under chapter 89 of title

			 5, United States Code, may not exceed the actuarial value of basic prescription

			 drug coverage (as defined in

			 section

			 1860D–2(a)(3) of the Social

			 Security Act (42 U.S.C. 1395w–102(a)(3)), as added by section 101(a)

			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003

			 (Public Law

			 108–173; 117 Stat. 2071)).

			

				(b)

				Regulations

				The Director of the Office of

			 Personnel Management shall promulgate regulations to carry out this

			 section.

			

